Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 24 March 1800
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander



Dear Sir,
Head Quarters at Shepherds Town [Virginia]March 24th. 1800

I beg leave to recall your attention to such part of my letter of the 21st. of January which relates to the ordering the officers of the First, Second, and Third Regiments in Georgia to join Brigr: Genl: Wilkinson and the ordering officers of the Fourth Regiment, on that Frontier in their stead. Lest that letter should be mislaid, I enclose an extract from it relative to that part of the subject. I also enclose you a plan in which the Fourth Regiment can be completed to its establishment, in the most convenient manner, and still about one hundred and seventy three Non-commissioned officers, Musicians and privates can be sent on from this State, Frederick Town and Tennessee, to Genl: Wilkinson; but I should be glad of your immediate attention and determination on this subject, as some of the officers in Georgia should be here soon, to take charge of them; and no time should be lost in giving the necessary directions for their movement. If you approve the plan, let me know to what part of Genl. Wilkinson’s District the Men are to be marched that the rout may be ascertained. Should their position be on the waters of the Ohio above the falls, or at any of the Upper posts, the proper rout would be by Pittsburgh; or should they be destined to reinforce the post at the Natches, the rout by Tennessee would be most convenient, and then they might march as far as Fincastle in this State with the Troops destined for Georgia, who from thence would have to file off towards Salisbury in North Carolina while they would enter the State of Tennessee with the recruits destined to complete the fourth Regiment there and after having joined Capn. Sparkes’s company proceed by water to the Natches.
Lieutt. Coll: Butler will set out to-morrow for Pittsburgh, and thence go down the river and proceed to Tennessee thro’ Kentucky. I enclose you the copy of the instructions I have given him. It was impossible from the roundabout way the post takes to get to Philadelphia and new York to consult you about moving the recruits of the 4th. from Kentucky in time to send directions to him on that subject, before he will leave Pittsburgh; but I know it was your intention to keep the corps of the same Battallion, as much as possible together, and I also know that a Post was necessary on the Cumberland frontier, to prevent intrusion on the adjoining Indian lands; and as all the 4th. Regt: is annexed to my Division I thought you would have no objection to the orders I have given him.
I remain with great regard & esteem   Your most obedt. Servt

Charles Cotesworth PinckneyMajor General
Honble Major-Genl: Hamilton


